                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  DOUGLAS LENIART,
      Plaintiff,                                            No. 3:18-cv-00156 (SRU)

          v.

  WARDEN CHAPDELAINE, et al.,
      Defendant.

                             RULING ON PENDING MOTIONS

       Douglas Leniart (“Leniart”), currently incarcerated at Northern Correctional Institution,

has filed a series of motions seeking the appointment of pro bono counsel. For the reasons set

forth below, Leniart’s motions for reconsideration of appointment of counsel (doc. nos. 15 and

23) are denied. Leinart’s motion to amend his declaration in support of his motions for

reconsideration (doc. no. 25) is granted. Lastly, his motion for a hearing (doc. no. 26) and his

for order (doc. no. 27) are both denied as moot.

       The Second Circuit repeatedly has cautioned the district courts against the routine

appointment of counsel. See Hendricks v. Coughlin, 114 F.3d 390, 393 (2d Cir. 1997); Cooper

v. A. Sargenti Co., 877 F. 2d 170, 172 (2d Cir. 1989). In considering whether to appoint pro

bono counsel for an indigent litigant, a district court must “determine whether the indigent’s

position seems likely to be of substance.” See Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir.

1986). “[E]ven where the indigent [litigant’s] claim is not frivolous, counsel is often

unwarranted where the [litigant’s] chances of success are extremely slim.” Cooper, 877 F.2d at

172. Additionally, the Second Circuit has made clear that before an appointment is considered,

the indigent person must demonstrate that he is unable to obtain counsel. See Hodge, 802 F.2d at

61.
        I denied Leniart’s first motion (doc. no. 8) because he failed to indicate whether he made

any attempts to locate an attorney willing to represent him or provide him with legal assistance.

I noted that Leniart may renew the motion at a later stage of the litigation after he has made

attempts to secure the assistance or representation of counsel. Leniart was also provided the

contact information for the attorneys at the Inmates’ Legal Aid Program. See Doc. No. 10 at 5

n.1.

        In his instant motions, Leniart attaches letters from three law firms declining

representation. See, e.g., Doc. No. 16-1 at 1–3. One of those letters provided Leniart with a link

to various legal agencies that may be able to assist with his case. 1 See id. at 2. He also states

that a potential conflict of interest may preclude the Inmates’ Legal Aid Program from

representing him. 2 See id. at 1. Leniart, however, does not indicate whether he attempted to

contact an attorney at the Inmates’ Legal Aid Program or through another legal service agency.

        Although I have determined that some of the allegations in the complaint are not

frivolous, I cannot conclude at this time that Leniart is likely to succeed on the merits of his

claims. Additionally, I conclude that Leniart has not made sufficient efforts to secure legal

assistance of representation on his own. Because there is a possibility that Leniart may be able to

secure legal assistance or representation independently, the motions for appointment of counsel

(doc. nos. 15 and 23) are denied at this time.

        In addition, Leniart requests to amend his declaration supporting his motions for

reconsideration (doc. no. 25). That motion is granted. After considering Leniart’s amended

declaration, however, I conclude that he is not entitled to pro bono counsel at this time.

1
  Although he is unable to access the link, the agencies listed include among others: Connecticut Legal Services,
Inc., Statewide Legal Services of Connecticut, and the Pro Bono Partnership.
2
  Leniart represents that a conflict of interest may exist with the Inmates’ Legal Aid Program because the law firm
involved has an “adverse history” with Leniart’s father. See Doc. No. 15 at 1. Leniart provides no documentation to
support that assertion.

                                                        2
                                          Conclusion

       Leniart’s motions seeking the appointment of counsel (doc. nos. 15 and 23) are denied.

Any renewal of the motion shall be accompanied by a summary of any attempts to obtain

representation from a private law firm or secure legal assistance from the Inmates’ Legal Aid

Program, including the dates upon which Leniart contacted the firms, attorneys, or Program, and

the reasons why assistance was unavailable. Leinart’s motion to amend his declaration is (doc.

no. 25) granted and his motion for a hearing (doc. no. 26) and motion for order (doc no. 27) are

denied as moot.

       So ordered.

Dated at Bridgeport, Connecticut, this 29th day of August 2019.


                                                           /s/ STEFAN R. UNDERHILL
                                                           Stefan R. Underhill
                                                           United States District Judge




                                                3
